COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Amanda Broussard v. The Bank of New York Mellon

Appellate case number:      01-14-00214-CV

Trial court case number:    13-CCV-050828

Trial court:                County Court at Law No. 2 of Fort Bend County

        On August 7, 2014, we issued a memorandum opinion and judgment dismissing
the above-referenced appeal in this forcible entry and detainer action for want of
jurisdiction. Appellant, Amanda Broussard, has not timely filed a motion for rehearing or
a motion for extension of time to file such a motion. Instead, on September 4, 2014,
appellant filed an “Emergency Motion for Relief Under Tex. R. App. P. 24.4(c),”
requesting that this Court issue a writ or order directing, among other parties, appellee’s
transferee, the W. Kelly Vandever Revocable Trust (the “Trust”), from seeking to
execute its writ of possession until this Court’s mandate issues on October 10, 2014. The
writ of possession was served on appellant on September 3, 2014, and orders her to
vacate her property by September 5, 2014, by 7 am. On September 4, 2014, the Trust
filed a response in opposition to appellant’s emergency motion.
        On March 26, 2014, we had issued an order staying the execution of the writ of
possession and execution of the judgment “until the case in this Court is finally decided
or the Court otherwise orders the stay lifted.” See TEX. R. APP. P. 24.4(c). Because our
memorandum opinion and judgment did not lift the stay, that stay remains in effect until
the trial clerk receives this Court’s mandate. See TEX. R. APP. P. 51.1(b).
       Accordingly, appellant’s emergency motion is dismissed as moot.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                  Acting individually       Acting for the Court

Date: September 5, 2014